      Case: 3:19-cv-00613-bbc Document #: 56 Filed: 04/27/21 Page 1 of 14




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
JEROME WALKER,
                                         OPINION AND ORDER
                    Plaintiff,
                                                   19-cv-613-bbc
          v.

CO ROBERT SHANNON, LT. FISCHER,
HSM JOLINDA WATERMAN AND
CAPTAIN DANE ESSER,

                     Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - -

      Pro se plaintiff Jerome Walker is proceeding in this case on a claim that a

correctional officer at Wisconsin Secure Program Facility delivered medication to him

while wearing gloves contaminated with blood from another inmate. He also alleges that

staff at the prison retaliated against him after he complained about the incident. Now

before the court is defendants= motion for summary judgment.          Dkt. #30.    Because

plaintiff has failed to submit evidence showing a violation of his constitutional rights,

defendants= motion will be granted.

      From the parties= proposed findings of fact and the record, I find the following facts

to be undisputed unless otherwise noted.




                                UNDISPUTED FACTS

                            A. The Parties and Background

      Plaintiff   Jerome   Walker     was    incarcerated at Wisconsin Secure Program



                                            1
       Case: 3:19-cv-00613-bbc Document #: 56 Filed: 04/27/21 Page 2 of 14




Facility at   all   times relevant   to this case. All defendants worked at the prison:

Robert Shannon was a correctional officer; Janet Fischer was a lieutenant; Dane Esser was

a captain; and Jolinda Waterman was the health services manager.

       Plaintiff has diabetes and uses insulin injections to manage his blood glucose levels.

At Wisconsin Secure Program Facility, some diabetic inmates are allowed to check their

own glucose levels and administer their own insulin. However, if an inmate abuses the

privilege of administering his own insulin, the privilege of self-administering is taken away.

       At medication delivery times, correctional officers distribute diabetic kits to those

inmates who monitor their own glucose levels. Each diabetic kit is contained in a small

zip-up case. The case contains a glucose meter, testing strips, alcohol pads and gauze.

When distributing a kit, the officer places the case on the cell=s trap door. The inmate

takes the case and removes the contents. The inmate then applies the alcohol pad to the

area where he will prick his finger, and the officer hands the inmate a lancet from the

medication cart. The inmate uses the lancet to prick his finger to draw a small amount of

blood. After the inmate uses the needle, it retracts completely back inside the lancet.

The inmate tests the blood on the glucose meter, after which the inmate uses the gauze to

clean any leftover blood. The inmate then relays his glucose level to the correctional

officer, and the correctional officer checks the glucose level against a chart on the

medication cart. If the inmate needs insulin, the officer gives it to the inmate in a sealed

package from the cart. The inmate uses a syringe from the insulin kit to draw out and

inject the amount of insulin he needs. After the insulin is injected, the needle retracts


                                              2
       Case: 3:19-cv-00613-bbc Document #: 56 Filed: 04/27/21 Page 3 of 14




back inside the syringe where it is totally encased. The officer records how much insulin

the inmate used, and the inmate places the syringe and lancet on the trap door. The

officer picks up the syringe and lancet and places both in a sharps container on the cart.

The officer does not touch the needle in the syringe or the sharp side of the lancet. The

inmate throws used testing strips, used alcohol pads and used gauze in his garbage.

        Plaintiff bleeds more than some inmates do during glucose testing. He states that

the gauze provided is not always sufficient to clean up the amount of blood he produces,

and that his hands are often bloody after he tests his glucose. He says that because he

may have blood on his hands, it is possible that he gets blood on the back side of the

syringe or lancet where the officers may touch it, even though the needles have retracted

inside the syringe and lancet.




              B. Defendant Shannon=s Delivery of Medications to Plaintiff

       Defendant Shannon=s job duties as a correctional officer included the delivery of

prescribed medications and diabetic kits to inmates. On April 15, 2019, he passed out

medications and diabetic kits to inmates in unit C. Prior to medication pass, Shannon

put on gloves. He started passing out medications and diabetic kits on range 1 of unit C,

where plaintiff was housed, at approximately 8 p.m. (Plaintiff states that Shannon started

medication delivery on range 4, but he has no evidence to support this assertion.)

Shannon started medication delivery at cell 101, and he delivered medication to one

inmate before he reached plaintiff=s cell, which was cell 104. The first inmate who received


                                             3
       Case: 3:19-cv-00613-bbc Document #: 56 Filed: 04/27/21 Page 4 of 14




medication did not receive a diabetic kit.       Shannon provided pills to the inmate by

popping pills from a blister pack directly into a small pill cup. Shannon did not touch the

pills, the inmate did not pass anything back to Shannon and Shannon did not get blood

on his hands from the inmate. (Plaintiff attempts to dispute this, but he has no evidence

to show that Shannon got blood on his gloves during medication pass to the first inmate.)

       Plaintiff was scheduled to receive medications and a diabetic kit, and plaintiff was

the first diabetic inmate to whom Shannon gave a diabetic kit during the evening

medication pass. It was Shannon=s practice to hand an inmate his diabetic kit before giving

him his medication, so that the inmate could start opening the kit and laying out what he

needed while Shannon retrieved the medication. Shannon gave plaintiff his diabetic kit,

then popped plaintiff=s controlled medication out of the pill pack into a pill cup. Shannon

placed the pill cup on plaintiff=s trap and told plaintiff to take the medication. (Inmates

must take controlled medications in front of a security staff member to prevent inmates

from stockpiling or misusing medication.) Plaintiff stated that he wanted to test his

glucose first. Shannon ordered plaintiff to take the medication right away or not at all.

Plaintiff again refused, and Shannon removed the pills from plaintiff=s trap. Plaintiff then

stated that he would take the medication, so Shannon put the medication cup back in the

trap. Plaintiff took the medication cup inside his cell, but he did not take swallow the

medication. Instead, he stated that he would take the medication after he finished his

glucose test. (According to plaintiff, he had already started his diabetic test and had blood

on his hands. He states that he told Shannon he did not want to take the medication


                                             4
       Case: 3:19-cv-00613-bbc Document #: 56 Filed: 04/27/21 Page 5 of 14




with blood on his hands.) Shannon asked the sergeant on duty to call the lieutenant to

plaintiff=s cell. (Shannon states that plaintiff responded by shouting, AWho the fuck do

you think you are to tell me what to do. You can=t tell me what to do. Get somebody

else down here to finish my diabetic test.@ Plaintiff denies saying this. According to

plaintiff, Shannon threatened him with a conduct report. Shannon denies threatening

plaintiff with a conduct report.)

       Plaintiff then accused Shannon of having blood on his gloves.           Plaintiff told

Shannon that he should change his gloves because they were contaminated with blood

from another inmate, and that the inmate could have HIV. Shannon refused to change

his gloves.   (According to plaintiff, he saw blood on Shannon=s gloves, and Shannon

responded by saying that he was not going to change his gloves between every inmate

because that would be a waste of gloves. According to Shannon, he checked his hands

and found no blood on his gloves. He also did not think he could have gotten blood on

his gloves between delivering medication to the first inmate he saw and delivering the

medication to plaintiff.)

       Defendant Lieutenant Fischer came to plaintiff=s cell, and Shannon reported that

plaintiff was refusing to take his controlled medication. Fischer directed Shannon to

continue medication pass while Fischer spoke with plaintiff. Fischer persuaded plaintiff

to take his controlled medication and completed plaintiff=s diabetic testing and insulin with

plaintiff. Plaintiff told Fischer that Shannon had contaminated gloves or bloody gloves.

(According to plaintiff, Fischer responded that it was fine for Shannon not to change his


                                             5
       Case: 3:19-cv-00613-bbc Document #: 56 Filed: 04/27/21 Page 6 of 14




gloves between inmates when doing diabetic checks and handling used syringes and lancets

because she used the same procedure when she was a correctional officer. Fischer denies

saying this.)

       After Fischer finished with plaintiff and after Shannon completed medication pass

in the range, Fischer spoke with Shannon about plaintiff=s allegation that Shannon had

contaminated gloves. Shannon denied having contaminated gloves, and told Fischer that

he had put on new gloves shortly before seeing plaintiff, who had been the first inmate on

the range to have an insulin check. Fischer did not see any blood on Shannon=s gloves.

Fischer later confirmed that plaintiff had been the first inmate to whom Shannon had

provided a diabetic kit.

       Shannon issued plaintiff a conduct report for disobeying orders, being disrespectful

and behaving in a disruptive manner during the incident. Plaintiff received seven days of

cell confinement and loss of electronics.




                C. Plaintiff Loses Privilege to Administer His Own Insulin

       The next day, April 16, 2019, defendant Shannon provided plaintiff a diabetic test

kit at approximately 3:15 p.m. Shannon thought that plaintiff was using more insulin

than he should according to the diabetic glucose chart on the medication cart. (According

to Shannon, plaintiff told him that he was taking 30 units of one insulin and 20 units of

another insulin. Plaintiff denies that he used that much insulin and states that Shannon

lied about how much insulin plaintiff was using.) Shannon reported plaintiff=s use to


                                            6
       Case: 3:19-cv-00613-bbc Document #: 56 Filed: 04/27/21 Page 7 of 14




health services staff. A nurse in the health services unit stated that it appeared plaintiff

was not following the guidelines for taking his insulin. Shannon documented what had

happened in an incident report, which was sent to defendant Waterman, the health services

unit manager.

       On April 23, 2019, a health services nurse reviewed plaintiff=s glucose and insulin

log and determined that plaintiff was not using his insulin as ordered. The log showed

that plaintiff had exceeded the proper amount of insulin on several occasions. (Plaintiff

says defendants were relying on a fake diabetic log that Shannon had forged.)

       On April 24, 2019, Nurse Sandra McArdle (not a defendant) saw plaintiff for

evaluation and teaching him about his diabetes and the self-administration of insulin.

McArdle reviewed plaintiff=s glucose log with him and told him that, in several instances,

plaintiff was either over or under administering his insulin. She discussed with plaintiff

the importance of receiving the appropriate amount of insulin at the appropriate times.

An order was issued that health services staff would conduct plaintiff=s glucose checks and

administer his insulin for two weeks, and that plaintiff would return to the clinic for a

follow-up appointment after that.

       On May 8, 2019, McArdle saw plaintiff for a follow-up visit to discuss his diabetes.

(According to McArdle, plaintiff told her that if he were allowed to administer his own

insulin again, he would continue to administer however much insulin that he

felt that he needed. McArdle states that plaintiff refused to acknowledge the risk of

administering too much or too little insulin. According to plaintiff, he told McArdle that


                                             7
      Case: 3:19-cv-00613-bbc Document #: 56 Filed: 04/27/21 Page 8 of 14




he had not abused his insulin and that he had been taking the required amounts. He says

that he told McArdle that if he was allowed to administer his own insulin, he would

continue to take his prescribed doses.)

       After reviewing McArdle=s notes from the visit, defendant Waterman decided that

plaintiff could no longer administer his own insulin.




                                          OPINION

       Plaintiff was granted leave to proceed on the following claims:

       (1) defendant Shannon violated plaintiff=s Eighth Amendment rights by
       knowingly using gloves that were contaminated with another inmate=s blood
       to deliver medication and a diabetic test kit to plaintiff;

       (2) defendant Fischer violated plaintiff=s Eighth Amendment rights by failing
       to direct Shannon to change his gloves despite knowing that Shannon was
       using contaminated gloves;

       (3) defendant Esser violated plaintiff=s Eighth Amendment rights by failing
       to train Shannon about the importance of changing contaminated gloves;

       (4) defendant Shannon violated plaintiff=s First Amendment rights by issuing
       him a conduct report in retaliation for his complaining about Shannon=s use
       of contaminated gloves; and

       (5) defendant Waterman violated plaintiff=s First Amendment rights by
       rescinding plaintiff=s ability to administer his own glucose in retaliation for
       plaintiff=s complaining about Shannon=s use of contaminated gloves.

Defendants have moved for summary judgment on all of plaintiff=s claims. I address the

parties= arguments below.




                                             8
       Case: 3:19-cv-00613-bbc Document #: 56 Filed: 04/27/21 Page 9 of 14




                                  A. Eighth Amendment

       The Eighth Amendment prohibits Acruel and unusual punishment.@              A prison

official violates the Eighth Amendment if the official acts with Adeliberate indifference@ to

a Asubstantial risk of serious harm@ to an inmate=s health or safety.   Farmer v. Brennan,

511 U.S. 825, 832 (1994). ADeliberate indifference@ means that the officials are aware that

the prisoner faced a substantial risk of serious harm or A>excessive risk to [the prisoner=s]

health or safety,=@ but disregard the risk by consciously failing to take reasonable measures

to prevent it. Gevas v. McLaughlin, 798 F.3d 475, 480 (7th Cir. 2015) (quoting Farmer,

511 U.S. at 837); Forbes v. Edgar, 112 F.3d 262, 266 (7th Cir. 1997). A prison official

also violates the Eighth Amendment if he or she subjects a prisoner to a condition that

Aexceeded contemporary bounds of decency of a mature, civilized society.@        Lunsford v.

Bennett, 17 F.3d 1574, 1579 (7th Cir. 1994).

       Plaintiff contends that defendant Shannon subjected him to an excessive risk to his

health and safety by knowingly distributing medication and a diabetic kit with gloves

contaminated with blood from another inmate. For purposes of summary judgment, I will

assume that plaintiff saw what he thought was blood on Shannon=s gloves. Landmark

American Ins. Co. v. Deerfield Construction, Inc., 933 F.3d 806, 809 (7th Cir. 2019)

(plaintiff=s version of events must be accepted as true for purposes of summary judgment,

so long as it is supported by admissible evidence). However, defendants have produced

evidence showing that there was no chance that Shannon got blood on his gloves from

another inmate before he delivered plaintiff=s medication to him. The evidence shows that


                                             9
      Case: 3:19-cv-00613-bbc Document #: 56 Filed: 04/27/21 Page 10 of 14




Shannon had put on clean gloves before starting medication delivery, that he had delivered

pills to only one other inmate before approaching plaintiff=s cell and that the first inmate

had not needed a diabetic kit and had not passed anything back to Shannon.               No

reasonable jury could conclude that Shannon=s gloves had been contaminated with blood

from another inmate during medication pass.

       It is theoretically possible that Shannon got blood on his gloves from another source,

such as himself, without realizing it. But there is no evidence in the record to support

such a findingCit would be mere speculation.       Herzog v. Graphic Packaging Int=l, Inc.,

742 F.3d 802, 806 (7th Cir. 2014) (A[I]nferences that are supported by only speculation

or conjecture will not defeat a summary judgment motion.@). Morever, even if there was

evidence showing that Shannon=s gloves could have been contaminated by another source,

plaintiff has not shown that he faced any substantial risk of serious harm from Shannon=s

alleged use of contaminated gloves. It is undisputed that Shannon did touch plaintiff=s

medication with his gloves, because Shannon popped pills from a blister pack directly

into a medication cup. In addition, plaintiff=s diabetic supplies were contained in an

enclosed kit, which included alcohol swabs for plaintiff=s use. Thus, plaintiff asserts only

the mere possibility of an infection from Shannon=s gloves, but that mere possibility is not

sufficient to withstand summary judgment on an Eighth Amendment claim.               Lord v.

Beahm, 952 F.3d 902, 905 (7th Cir. 2020) (affirming summary judgment on Eighth

Amendment claim against prisoner because, Aeven viewing the evidence as he urges, he did

not show that he experienced any cognizable harm@); Walker v. Leibert, No. 20-3487, 2021


                                             10
      Case: 3:19-cv-00613-bbc Document #: 56 Filed: 04/27/21 Page 11 of 14




WL 1574432, at *2 (7th Cir. Apr. 22, 2021) (A[T]o the extent Walker seeks damages based

on the risk of what could have happened to him as a result, that risk is not actionable under

' 1983 without actual injury.@); Conner v. Schwenn, 821 F. App=x 633, 635 (7th Cir.

2020) (Eighth Amendment claim based on sanitation problems at prison dismissed because

plaintiff alleged only Apossibility of infectionChe has not alleged that the risk is substantial,

much less that he was actually injured by that risk@).

       Plaintiff=s arguments in opposition are not persuasive.           First, he argues that

Shannon should not have been passing out medication at all, because Shannon had not

taken adequate training regarding glove-wearing and medication distribution to inmates.

Plaintiff submitted a transcript showing all of Shannon=s training courses in support of the

argument. However, whether Shannon had taken proper training is not determinative of

whether there was a constitutional violation.           The question for plaintiff=s Eighth

Amendment claim is whether Shannon deliberately ignored a known risk of substantial

harm to plaintiff. Shannon=s training transcript does not resolve that question.

       Second, plaintiff says that Shannon stated that he would not change gloves because

it would be a waste of gloves. However, this does not prove that Shannon knew he had

contaminated gloves.     Accepting plaintiff=s version of events as true shows only that

Shannon did not think it was necessary to change his gloves between every cell at which

he distributed medication.

       Third, plaintiff points out that he got tested for HIV because he was worried about

Shannon=s contaminated gloves. However, plaintiff does not say that he tested positive


                                               11
      Case: 3:19-cv-00613-bbc Document #: 56 Filed: 04/27/21 Page 12 of 14




for HIV or that he suffered from any other disease or infection as a result the incident with

Shannon. And plaintiff=s own request to be tested for HIV does not prove that there was

a substantial risk that he could have contracted HIV from Shannon=s gloves.

       Plaintiff=s arguments regarding defendants Fischer and Esser are also not persuasive.

Plaintiff has submitted no evidence showing that Fischer knew or thought that Shannon

was using contaminated gloves, so she cannot be liable for failing to order Shannon to

change his gloves. As for Esser, plaintiff says that Esser should be liable for failing to

insure that Shannon was properly trained to distribute medication. However, plaintiff has

submitted no evidence showing that Esser was responsible for designing training materials

for correctional officers. And even if plaintiff had produced such evidence, plaintiff has

failed to show that deficient training designed or provided by Esser caused Shannon to

violate plaintiff=s constitutional rights. Accordingly, defendants Shannon, Fischer and

Esser are entitled to summary judgment on plaintiff=s Eighth Amendment claims.




                                   B. First Amendment

       Plaintiff contends that defendant Shannon and Waterman retaliated against him in

violation of his First Amendment rights after he complained about defendant Shannon=s

using contaminated gloves to deliver medication and insulin kits. The First Amendment

prohibits prison officials from retaliating against prisoners for engaging in activity

protected by the First Amendment. To succeed on a retaliation claim under the First

Amendment, plaintiff submit evidence showing that:         (1) he was engaging in activity


                                             12
      Case: 3:19-cv-00613-bbc Document #: 56 Filed: 04/27/21 Page 13 of 14




protected by the Constitution; (2) the defendant subjected plaintiff to adverse treatment

because of plaintiff=s constitutionally protected activity; and (3) the defendant=s conduct

was sufficiently adverse to deter an ordinary prisoner from engaging in the protected

activity in the future.   Gomez v. Randle, 680 F.3d 859, 866-67 (7th Cir. 2012); Bridges

v. Gilbert, 557 F.3d 541, 555-56 (7th Cir. 2009). Plaintiff=s claims against Shannon and

Waterman fail on the second element of his retaliation claims.

       Plaintiff has not submitted evidence showing that Shannon gave him a conduct

report because plaintiff complained to health services or anyone else about Shannon=s use

of contaminated gloves. Instead, the evidence shows that Shannon drafted the conduct

report to plaintiff on the same day as the incident itself.      Dkt. #36-1.   There is no

evidence that Shannon knew that plaintiff had complained to anyone beside defendant

Fischer about Shannon=s alleged use of contaminated gloves.           Fischer had already

determined that Shannon did not have contaminated gloves and had made no error, so no

reasonable jury would conclude that Shannon was motivated by plaintiff=s complaint to

Fischer to draft a conduct report. Instead, the evidence shows that Shannon issued the

conduct report because plaintiff had refused to take his controlled medication when

ordered. It is undisputed that plaintiff refused to take the medication when directed and

that plaintiff began arguing with Shannon.       Based on this undisputed evidence, no

reasonable jury could conclude that Shannon acted in retaliation for plaintiff=s exercise of

his First Amendment rights.

       As for defendant Waterman, plaintiff contends that Waterman took away plaintiff=s


                                            13
      Case: 3:19-cv-00613-bbc Document #: 56 Filed: 04/27/21 Page 14 of 14




ability to self-administer insulin in retaliation for his complaints about Shannon.

However, plaintiff provides no reason why Waterman would be upset that plaintiff had

complained about Shannon. Moreover, the evidence shows that Waterman decided that

the health services staff should administer plaintiff=s insulin after Nurse McArdle reported

that plaintiff had refused to acknowledge the risks of giving himself too much or too little

insulin. Plaintiff argues that McArdle was lying and that she relied on a falsified diabetic

log in her report to Waterman. But even if this was true, it is not evidence that Waterman

had a retaliatory motive. Instead, the undisputed evidence shows that health services staff

told Waterman that plaintiff was misusing his insulin and refused to acknowledge the risks

from his behavior. Based on this information, and not because of plaintiff=s protected

conduct, Waterman decided that health services staff should provide plaintiff=s insulin.

Accordingly, defendants Shannon and Waterman are entitled to summary judgment on

plaintiff=s First Amendment claims.




                                          ORDER

       IT IS ORDERED that the motion for summary judgment filed by defendants Robert

Shannon, Janet Fischer, Dane Esser and Jolinda Waterman, dkt. #30, is GRANTED. The

clerk of court is directed to enter judgment for defendants and close this case.

              Entered this 27th day of April, 2021.

                                          BY THE COURT:
                                          /s/
                                          BARBARA B. CRABB
                                          District Judge

                                             14
